



Exhibit 10.1
image011.jpg [image011.jpg]
Oaktree Capital Group, LLC.
333 South Grand Avenue, 28th floor
Los Angeles, CA 90071
p +1 213 830-6300
www.oaktreecapital.com






August 3, 2020


Oaktree Capital Group Holdings, L.P.
c/o Oaktree Capital Group Holdings GP, LLC, in its capacity as General Partner
333 South Grand Avenue, 28th floor
Los Angeles, CA 90071


Brookfield US Holdings Inc.
c/o Brookfield Asset Management, Inc.
Brookfield Place, Suite 300
181 Bay Street
Toronto, ON M5J 2T3


Re: Investment by Oaktree Capital Group, LLC
        Reference is hereby made to that certain Fifth Amended and Restated
Operating Agreement of Oaktree Capital Group, LLC (the “Company”), dated as of
September 30, 2019 (as amended in accordance with its terms, the “Operating
Agreement”). Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Operating Agreement.
        The Company, Oaktree Capital Group Holdings, L.P., a Delaware limited
partnership (“OCGH”) and Brookfield US Holdings Inc., a corporation incorporated
under the laws of the Province of Ontario (“BUSHI” and, together with OCGH, the
“Consenting Parties”) each hereby agrees that, notwithstanding anything to the
contrary in the Operating Agreement:
1.BUSHI or one of its Affiliates (the “Brookfield Investor”) shall contribute,
on behalf of BUSHI, as a Capital Contribution to the Company, such amounts as
are required from time to time to satisfy the Company’s obligations as a limited
partner in Oaktree Opportunities Fund XI, L.P. or a parallel investment vehicle
thereof or a feeder fund in respect of one of the foregoing (together, the
“Fund”) in connection with the Company’s capital commitment of up to
$800,000,000.00 to the Fund (such limited partner interest and commitment, the
“Investment”), including, without limitation, obligations under the subscription
agreement, limited partnership agreement and any other applicable fund documents
and obligations to



--------------------------------------------------------------------------------



make capital contributions to or return distributions received from the Fund
(with respect to any cash contributed by the Brookfield Investor, the
“Investment Cash”). The Company will use the Investment Cash solely to fund the
Investment and satisfy its obligations in respect of the Fund. In addition, the
Consenting Parties agree that any fees, costs, expenses, claims and liabilities
arising from or related to the Investment that are obligations of the Company,
its capacity as a limited partner in accordance with the applicable fund
documents, shall be deemed not to be Group Expenses.
2.The authority to make all decisions arising from or related to the Investment
and (subject to compliance with paragraph 3 below) the Investment Proceeds,
including all rights of the Company as a limited partner under the governing
documents of the Fund, has been delegated to an officer of the Company nominated
by a Brookfield Director and approved by the Board (the “Authorized Designee”)
and the Consenting Parties hereby acknowledge and agree with such arrangements.
For the avoidance of doubt, (a) as a result of such delegation, no other officer
of the Company, nor the Oaktree Member shall have any rights or authority with
respect to decision-making in respect of the Investment, including after the
Initial Period, and (b) such delegation to the Authorized Designee shall not
include any right or authority to (i) determine or direct the Company’s control
of the Fund through the Company’s indirect ownership or control of the Fund’s
general partner, (ii) make decisions in respect of such general partner’s
capital commitment to the Fund or (iii) make decisions in respect of any limited
partner interest in the Fund, other than the Investment, that may be held or
controlled by the Company or its subsidiaries from time to time.
3.The Authorized Designee shall have the authority, at his or her sole
discretion (subject to applicable law and such conditions as may be established
by the Board), to direct the Company to loan to or put on deposit with any
Affiliate of the Brookfield Investor (a “Disbursement”), upon terms and
conditions to be agreed by the Company and such Affiliate, any amounts received
by the Company in respect of (i) its limited partnership interest in the Fund or
(ii) the repayment of any principal of, or any return on, any Disbursements
(collectively, “Investment Proceeds”); provided that OCGH shall be deemed to
have provided any consent required by the Oaktree Member pursuant to the
Operating Agreement, including Section 6.23 thereof, in respect of any such
Disbursement. It is understood and agreed that, to the extent the Authorized
Designee does not so elect to have the Company disburse a Disbursement (as
defined below), then the Company shall cause and the Board shall take all
actions necessary to permit, the distribution of all Investment Proceeds
received by the Company to be distributed promptly to the Brookfield Investor,
subject only to applicable law and the rights of the Preferred Units to receive
distributions as and to the extent provided in the Operating Agreement,
including compliance with the limitations of the Operating Agreement on
distributions with respect to Junior Units.
2



--------------------------------------------------------------------------------



4.Such Consenting Party shall take such actions as are necessary, appropriate or
desirable to (1) amend that certain Exchange Agreement and any exhibits thereto
to ensure that neither the Investment Cash nor the Investment Proceeds are
subject to any cash sweeps or any other claims of holders of notes issued upon
an exchange and (2) clarify (including, if necessary, through an amendment) the
Cash Distribution Policy to ensure that, in the event that Investment Proceeds
are used by the Company to pay any Group Expense or to pay any distributions in
respect of, principal on, or premiums, fees or expenses related to the repayment
or repurchase of, the Preferred Units at any time (collectively, the
“Reimbursable Expenses”), then any Distributable Earnings (as defined in the
Cash Distribution Policy) will be calculated net of an amount equal to any
Reimbursable Expenses which amount shall be included in a distribution to the
Brookfield Investor, via the Company (or, at the Authorized Designee’s
discretion, to the Company in order to fund a Disbursement), in order to ensure
that the Brookfield Investor is made whole for such Reimbursable Expenses.
        This letter agreement shall be binding upon and inure to the benefit of
the Consenting Parties and their respective successors and assigns, and may be
amended only upon written consent of each Consenting Party.
        The Consenting Parties shall execute and deliver all documents, provide
all information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this letter agreement. Each Consenting
Party shall perform all other acts and execute and deliver all other documents
as may be necessary or appropriate to carry out the purposes and intent of this
letter agreement.
        This letter agreement shall be construed in accordance with and governed
by the laws of the State of Delaware applicable to agreements made and to be
performed entirely therein. Any and all disputes, claims or controversies
between or among the Consenting Parties arising out of or relating to this
letter agreement shall be submitted to final and binding arbitration pursuant to
and in accordance with the terms set forth in Section 14.13 of the Operating
Agreement.
        This letter agreement, together with the Operating Agreement,
constitutes the entire agreement among the Consenting Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.
        This letter agreement may be executed in counterparts, all of which
together shall constitute an agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
[remainder of this page intentionally left blank]


3



--------------------------------------------------------------------------------



Very truly yours,
Company
OAKTREE CAPITAL GROUP, LLC


By: /s/ Howard Marks      
Name: Howard Marks
Title: Co-Chairman
By: /s/ Bruce Karsh      
Name: Bruce Karsh
Title: Co-Chairman and Chief Investment Officer


Agreed and acknowledged by:
Oaktree Member
OAKTREE CAPITAL GROUP HOLDINGS, L.P.


By: /s/ Howard Marks   
Name: Howard Marks
Title: Co-Chairman
By: /s/ Bruce Karsh      
Name: Bruce Karsh
Title: Co-Chairman and Chief Investment Officer


Brookfield Member
BROOKFIELD US HOLDINGS INC.


By: /s/ Kathy Sarpash      
Name: Kathy Sarpash
Title: Vice President and Secretary


4

